                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

TRACY LEE HOLMES,

                      Petitioner,                                 8:21CV159

        v.
                                                              MEMORANDUM
STATE OF NEBRASKA,                                             AND ORDER

                      Respondent.


       This matter is before the Court on petitioner Tracy Lee Holmes’s (“Holmes”) pro se
Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 (Filing No. 1). The petition
arises from Holmes’s conviction and sentence for unlawful sexual contact in Nebraska state
court in August of 1997.

       To obtain federal habeas relief under § 2241, a petitioner must be “in custody in
violation of the Constitution or laws or treaties of the United States.” Id. § 2241(c)(3). The
custody requirement is jurisdictional; if the petitioner is not “in custody” when he files the
petition, the Court lacks subject-matter jurisdiction to consider it. See Maleng v. Cook, 490
U.S. 488, 490-91 (1989) (per curiam). Although “the use of habeas corpus has not been
restricted to situations in which the applicant is in actual, physical custody,” a petitioner
must show he is subject to “conditions which significantly confine and restrain his
freedom.” Jones v. Cunningham, 371 U.S. 236, 239, 243 (1963). “[O]nce the sentence
imposed for a conviction has completely expired, the collateral consequences of that
conviction are not themselves sufficient to render an individual ‘in custody’ for the
purposes of a habeas attack upon it.” Maleng, 490 U.S. at 492.

       The Court’s initial review of Holmes’s petition reveals he is not “in custody.”
Holmes’s petition states he is “Not Confined.” Holmes further reports that after he pleaded
no contest to unlawful sexual contact, he was sentenced on August 23, 1997, to 18 months
probation and was required to register as a sex offender for ten years. He alleges “the state
has been hiding [his] sexual contact plea” for 25 years, treating him as if he had been
convicted of the more-serious crime of sexual assault on a child, and improperly requiring
him to register as a sex offender for life. According to Holmes, he attempted to set aside
his conviction in state court on May 15, 2015, but his motion “was denied because of lack
of proper documents.”

       Aside from having to register as a sex offender, it appears Holmes completed his
sentence long ago. “A person whose sentence has fully expired at the time his petition is
filed can not satisfy the custody requirement.” Weaver v. Pung, 925 F.2d 1097, 1099 (8th
Cir. 1991); accord Garlotte v. Fordice, 515 U.S. 39, 48 (1995) (“[T]he habeas statute does
not permit prisoners to challenge expired convictions.”).

       To the extent Holmes seeks habeas relief based on his ongoing obligation to register,
the Court has previously concluded that “registration as a sex offender, and the potential
for future incarceration for failure to do so, does not satisfy the ‘in custody’ requirement
for habeas relief.” Hansen v. Marr, 594 F. Supp. 2d 1097, 1100-01 (D. Neb. 2009). The
Court reasoned that the petitioner “suffer[ed] no restriction on freedom of movement
merely because he” had to “register as a sex offender.” Id. at 1101. The same is true here.

       In reaching that conclusion in Hansen, the Court joined the vast majority of courts
to have considered this issue. Id. at 1100; see also Calhoun v. Att’y Gen. of Colo., 745
F.3d 1070, 1074 (10th Cir. 2014) (joining “the circuits uniformly holding that the
requirement to register under state sex-offender registration statutes does not satisfy
§ 2254’s condition that the petitioner be ‘in custody’ at the time he files a habeas petition”);
Virsnieks v. Smith, 521 F.3d 707, 720 (7th Cir. 2008) (collecting cases). While the Eighth
Circuit has not yet considered this question, the Court sees no reason to think it would
require this Court to chart a different course under the facts of this case.


                                               2
Based on the foregoing,

IT IS ORDERED:
1.    Petitioner Tracy Lee Holmes’s pro se Petition for a Writ of Habeas Corpus
      under 28 U.S.C. § 2241 (Filing No. 1) is dismissed without prejudice for lack
      of jurisdiction.
2.    A separate judgment will issue.

Dated this 9th day of July 2021.

                                         BY THE COURT:



                                         Robert F. Rossiter, Jr.
                                         United States District Judge




                                    3
